Appleton, C. J.
The father of the pauper was an alien, who had been naturalized in this State, and after his naturalization had acquired a settlement in Bangor. Subsequently to this the father removed to the Province of New Brunswick, where he has since resided and where the pauper was bom.
The rights and privileges of citizenship, whether arising from birth or acquired by naturalization are the same. The father, when he removed, was a citizen of the United States, and remained so notwithstanding his absence from its jurisdiction. Though the pauper was born in New Brunswick, he is to be regarded as a citizen of this government by virtue of the act of congress, approved 10th February, 1855, c. 71, which provides “ that persons heretofore born, or hereafter to be born out of the limits and jurisdiction of the United States, whose fathers were or shall be, at the time of their birth, citizens of the United States, shall be deemed and considered, and are hereby declared to be citizens of the United States.” By the express provisions of this act the pauper is declared to be a citizen, and cannot be regarded as an alien.
By B. S., c. 24, §.2, “ Settlements acquired under existing laws remain until new ones are acquired.” The settlement of the father remained in the defendant city, notwithstanding his absence. Its liability for his support, in case of his falling into distress, would revive on his return.
By § 1, “ legitimate children have the settlement of their father if he has any in the State.” The pauper, being legitimate, has the settlement of his father. The fact that he was born without the jurisdiction of the State does not change the result. In Townsend v. Billerica, 10 Mass. 411, it was held, where A., having a settlement derived from his father, removed to New Hampshire and there had a son born, who afterwards came into this State and had *356children, that these children had a derivative settlement from their grandfather. The court there held that even though the grandfather might have gained a settlement in New Hampshire, it would not operate to deprive him of his settlement gained in Massachusetts. In Canton v. Bentley, 11 Mass. 441, the pauper, whose settlement was in dispute, was born in Connecticut, but the father, before his removal, had acquired one in Massachusetts. It was decided that upon the son’s coming into the latter State, he had a derivative settlement from his father. A person, who has acquired a settlement, rétains it until another is gained, and transmits it to his children though born in another State. West Cambridge v. Lexington, 1 Pick. 505; Landaff v. Atkinson, 8 N. H. 532. If one, having a legal settlement in Vermont, remove to another of the United States and never returns, his children born there take the settlement of their father upon coming to Vermont. Westford v. Essex, 31 Verm. 459. It is immaterial whether the father returns or not, the children take his settlement derivatively. Nor can it be important in what jurisdiction they are bom, — whether in that of one of the United States or of some foreign government. The same' consequences must follow in either case, when the children are citizens and not aliens at the time of their birth.

Defendants defaulted.

Cutting, Kent, Walton, Dickerson, Danforth, and Tapley, JJ., concurred.